DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 6/21/22 without traverse is acknowledged.  Applicant’s election of Species 4 (Fig. 4) in the reply filed on 6/21/22 with traverse is also acknowledged.  Claims 4, 5, 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The traversal is an allegation (REM 6/21/22, page 7, para. 3) that the embodiments of Fig. 3 and 4 are “related” and that the specification states that Fig. 3 is depicted schematically while Fig. 4 is shown with more detail.  This is not found persuasive first because the species do not need to be “unrelated” in order for the species to be mutually exclusive and for the election of species requirement to be proper.  Secondly, the implication of the allegation is that Fig. 4 is merely a more detailed depiction of the same species is not correct.  The transmission features shown in the species of Fig. 3 are mutually exclusive from those of Fig. 4.  The requirement is still deemed proper and is therefore made FINAL. 
 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because Fig. 6 fails to show any of the details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  Presently, Fig. 6 is effectively uses as providing no information about the invention.  MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 3, the recitation, “a transmission mechanism a gear configured to be driven into rotation by said prime mover” is indefinite as the disclosure shows that the transmission includes a gear but the present language obfuscates the relationship between the gear and the transmission mechanism and it is not clear how to interpret the recitation.
	In regard to claim 9, the recitation, “respective precooling streams of the first refrigerant” is unclear since claim 8 already introduces a plurality of precooling streams and it is unclear why the precooling streams are being reintroduced in claim 9 or if these are other streams.
	The recitation, “transferring heat from the natural gas to the first refrigerant” is indefinite since claim 1 already introduced “heat” that is transferred from the natural gas to the first refrigerant and it is unclear if the presently recited heat refers to the previously recited heat or refers to some other heat.
	In regard to claim 10, the recitation, “transferring heat from the second refrigerant to the first refrigerant” is indefinite since claim 1 already introduced “heat” that is transferred from the second refrigerant to the first refrigerant and it is unclear if the presently recited heat refers to the previously recited heat or refers to some other heat.
In regard to claim 11, the recitation, “transferring heat from the second refrigerant to the first refrigerant” is indefinite since claim 1 already introduced “heat” that is transferred from the second refrigerant to the first refrigerant and it is unclear if the presently recited heat refers to the previously recited heat or refers to some other heat.
	
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellagotti (US 2016/0040927) in view of Jager (US 2009/0314030) and Prumper (US 5154571).
	Pellagotti teaches a natural gas liquefaction system (see whole disclosure), comprising: 
an integrally-geared turbo-compressor (109; interpreted as a compressor with a transmission; para. 33, 36) with a plurality of compressor stages (multistage para. 33); 
a prime mover (gas turbine, para. 36) for driving the compressor (109); 
a pre-cooling loop (103; para. 31, 33), through which a first refrigerant (first refrigerant - propane - para. 31) is adapted to circulate, 
wherein one or more first compressor stages (propane stages) of the plurality of compressor stages (stages) are adapted to pressurize the first refrigerant (propane); 
a cooling loop (105), through which a second refrigerant (second refrigerant - mixed refrigerant - para. 31) is adapted to circulate, 
wherein one or more second compressor stages (mixed refrigerant stages) of the plurality of compressor stages are adapted to pressurize the second refrigerant (mixed refrigerant);
a first heat exchanger device (125ABCD, 123ABCD) for transferring heat from a natural gas (para. 32 “natural gas” 107) and from the second refrigerant (second refrigerant - mixed refrigerant) to the first refrigerant (first refrigerant - propane); and 
a second heat exchanger device (145) for transferring heat from the natural gas (para. 32) to the second refrigerant (second refrigerant - mixed refrigerant); 
	Note in regard to claim 2, Pellagotti teaches that the compressor (109) comprises four sequentially arranged first compressor stages (para. 35), for pressurizing the first refrigerant (first refrigerant - propane), and three sequentially arranged second compressor stages (para. 66, Fig. 3, see 261) for pressurizing the second refrigerant (mixed refrigerant).  
	Note in regard to claim 8, Pellagotti teaches that the compressor (109) comprises a plurality of first compressor stages (109A-D), and wherein the pre-cooling loop (103) is configured to divide the first refrigerant (first refrigerant - propane) into a plurality of precooling streams (117 to 123ABCD), which are guided to a respective one of said plurality of first compressor stages (109A-D);
	Note in regard to claim 9, Pellagotti teaches a plurality of first expansion elements (119ABCD) sequentially arranged in the pre-cooling loop (103) and configured for expanding the first refrigerant (first refrigerant - propane) at a plurality of decreasing pressure levels (para. 42); a plurality of first heat exchangers (123ABCD) of the first heat exchanger device (125ABCD, 123ABCD) for receiving respective precooling streams of the plurality of precooling streams (117 to 123ABCD) of the first refrigerant (first refrigerant - propane) expanded through at least one of said plurality of first expansion elements (119ABCD) and for transferring the heat from the natural gas (natural gas in 107) to the first refrigerant (first refrigerant - propane); and a plurality of return paths (130ABCD) configured for returning said respective precooling streams of the first refrigerant (propane) from the plurality of first heat exchangers (123ABCD) to a respective one of the plurality of first compressor stages (109ABCD).
	Note in regard to claim 10, Pellagotti teaches at least one first auxiliary expansion element (one of 121ABCD) arranged in the pre-cooling loop (103) and at least one first auxiliary heat exchanger (one of 125ABCD) of the first heat exchanger device (125ABCD, 123ABCD) configured for receiving a portion of said first refrigerant (propane) expanded through the at least one first auxiliary expansion element (one of 121ABCD) and for transferring the heat from the second refrigerant (mixed refrigerant) to the first refrigerant (propane refrigerant).  
	Note in regard to claim 11, Pellagotti teaches a plurality of first auxiliary expansion elements (121ABCD) sequentially arranged in the pre-cooling loop (103) and configured for expanding the first refrigerant (propane) at a plurality of decreasing pressure levels (para. 44); a plurality of first auxiliary heat exchangers (125ABCD) of the first heat exchanger device (125ABCD, 123ABCD) configured for receiving respective portions of said first refrigerant (propane) expanded through at least one of said plurality of first auxiliary expansion elements (121ABCD) and for transferring the heat from the second refrigerant (mixed refrigerant) to the first refrigerant (propane); and a plurality of return paths (130ABCD) configured for returning said portions of the first refrigerant (propane) from the plurality of first auxiliary heat exchangers (125ABCD) to a respective one of said plurality of first compressor stages (190ABCD).  
	Note in regard to claim 12, Pellagotti teaches that the first refrigerant (propane) comprises a gas with a molecular weight of 40 (para. 31); and the second refrigerant is a mixed refrigerant (para. 31).  
Note in regard to claim 13, Pellagotti teaches that said prime mover is a gas turbine (para. 36, 49).
	Pellagotti does not explicitly teach that the prime mover is a single prime mover that drives each of the one or more first compressor stages and second compressor stages and does not explicitly teach the transmission mechanism features claimed in 3, 6-7.  However, Pellagotti teaches that the one or more first compressor stages (propane stages) and second compressor stages (mixed refrigerant stages) may each be driven by a gas turbine (para. 36, 49).
	Further, Jager teaches that a single prime mover (116) may be used to drive both propane compression stages (114, para. 40, 53, 63) and mixed refrigerant compression stages (122; para. 40, 53, 63) for the purpose of reducing the space requirements (para. 54) lowering capital and running costs (para. 63) and teaches that such a single prime mover should be a gas turbine (para. 64).
	Additionally, Prumper teaches the limitations of claim 3, including a multistage turbocompressor (see figure and whole disclosure) that comprises: a transmission mechanism (column 2, line 29 “transmission” and identified structure below) configured to be driven into rotation by a prime mover (connected to driveshaft 1, column 2, line 31); at least one first shaft (4) configured to be driven into rotation by said transmission mechanism (transmission) and configured for driving at least one of a plurality of first compressor stages (stages mounted on shaft 4, column 2, line 35-38); and at least one second shaft (7) configured to be driven into rotation by said transmission mechanism (transmission) and configured for driving at least one of a plurality of second compressor stages (stages mounted on shaft 7; column 2, line 45-48); note that other shafts would also meet the claim limitations;
and the limitations of claim 6, including that the transmission mechanism (transmission) comprises a first gear wheel (2) configured for driving the at least one first shaft (4), and a second gear wheel (5) configured for driving the at least one second shaft (7), particularly wherein the diameter of the second gear wheel (5) is smaller than the diameter of the first gear wheel (2) and wherein the first gear wheel (2) and the second gear wheel (5) are directly meshing gear wheels (see figure);
and the limitations of claim 7, including that the at least one first shaft (4) and the at least one second shaft (7) drives two compressor stages (see each shaft drives two compression impeller stages) arranged on opposite ends of the respective shaft (4, 7).  
	Prumper teaches that the transmission permits two independent turbocompressors to be arranged in one housing (column 2, line 10-15) and provide high pressure ratios a satisfactory efficiencies and provide suitable control of the compression stages (column 1, line 65-67) and permits a single driver (see driveshaft 1) to provide power to many compression stages that operate at differing speeds. 
Therefore it would have been obvious to a person of ordinary skill in the art to modify Pellagotti to drive each of the one or more first compressor stages (propane stages) and second compressor stages (mixed refrigerant stages) with a single gas turbine for the purpose of reducing space requirements and reducing capital costs and running costs and to employ the transmission mechanism taught by Prumper for the purpose of distributing the power from the gas turbine to the propane compression stages and the mixed refrigerant compression stages to permit the ability to operate at different speeds and to reduce the space requirements by providing one housing (column 2, line 10-15) and providing desirable pressure ratios and efficiencies and suitable control of (column 1, line 65-67) so as to obtain the operational advantages provided by the transmission while maintaining low costs with a single prime mover.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 15, 2022